Exhibit 10.1

Amendment to Loan and Security Agreement

 

Borrower:    Motricity, Inc. Address:   

601 108th Avenue NE, Suite 990

Bellevue, Washington 98004

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated as of
August 4, 2011 and is by and between SILICON VALLEY BANK (“Bank”) and MOTRICITY,
INC. a Delaware corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of June 27, 2007, as amended by that certain Amendment to Loan and
Security Agreement dated as of April 13, 2009, as amended by that certain
Amendment to Loan and Security Agreement dated as of September 25, 2009, as
amended by that certain Loan and Security Agreement dated as of December 23,
2009, as amended by that certain Consent and Amendment Agreement dated as of
June 7, 2010, as modified by that certain Consent Agreement dated as of
January 27, 2011 and as amended by that certain Amendment to Loan and Security
Agreement dated as of April 11, 2011 (as so amended and as otherwise modified
from time to time being the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank extend the current maturity date to
October 12, 2011 and make certain other modifications as set forth herein, and
Bank is agreeable to Borrower’s request based on the terms and conditions
hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows, effective as of the date hereof:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Modification to Sublimit Provision. Section 2.1.1-4 of the Loan Agreement
that currently reads as follows:

“2.1.1-4 Overall Aggregate Sublimit. In no event shall the total amount of
(i) outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve), and (ii) the FX Reserve, and (iii) the



--------------------------------------------------------------------------------

amount of the Revolving Line utilized for Cash Management Services, at any time
exceed $1,000,000 in the aggregate (the “Overall Sublimit”).”

is hereby amended to read as follows:

“2.1.1-4 Overall Aggregate Sublimit. In no event shall the total amount of
(i) outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve), and (ii) the FX Reserve, and (iii) the
amount of the Revolving Line utilized for Cash Management Services, at any time
exceed $3,000,000 in the aggregate (the “Overall Sublimit”).”

3. Amendment to Revolving Line Maturity Date. The definition of “Revolving Line
Maturity Date” contained in Section 14.1 of the Loan Agreement is hereby amended
to read as follows:

“ ‘Revolving Line Maturity Date’ is October 12, 2011.”

4. General Provisions.

4.1 The agreements set forth in this Amendment are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed (a) to be an amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Fee. Borrower shall pay to Bank an extension loan fee of $10,000 in
connection herewith, which shall be in addition to interest and all other fees
and amounts payable under the Loan Agreement, and which shall not be refundable.

6. Bank Expenses. Borrower agrees to reimburse Bank for all its reasonable costs
and expenses (including reasonable attorneys’ fees) incurred in connection with
this Amendment. Bank is authorized to charge said fees, costs and expenses to
Borrower’s loan account or any of Borrower’s deposit accounts maintained with
Bank.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

2



--------------------------------------------------------------------------------

Consent by Guarantors

Each of the undersigned parties that is a guarantor under its respective
Unconditional Guaranty in favor of Silicon Valley Bank with respect to the
indebtedness and obligations of Motricity, Inc. hereby consents to the terms and
conditions set forth in the foregoing Amendment and hereby expressly
acknowledges and agrees that its Guaranty and each of the other loan documents
to which it is a party remain in full force and effect.

 

MOTRICITY (UK) LIMITED By:  

/s/ Ryan K. Wuerch

Name:  

Ryan K. Wuerch

Title:  

CEO & Founder

POWER BY HAND, LLC, an Oklahoma limited liability company By:  

Motricity, Inc, a Delaware corporation, its sole member

By:  

/s/ Ryan K. Wuerch

Name:  

Ryan K. Wuerch

Title:  

CEO & Founder

MOTRICITY CANADA, LTD. By:  

/s/ Ryan K. Wuerch

Name:  

Ryan K. Wuerch

Title:  

CEO & Founder

GSM INFORMATION NETWORK B.V. By:  

/s/ Ryan K. Wuerch

Name:  

Ryan K. Wuerch

Title:  

CEO & Founder



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     MOTRICITY, INC. By:  

/s/ Jay Wefel

    By:  

/s/ Allyn P. Hebner

Name:  

Jay Wefel

    Name:  

Allyn P. Hebner

Title:  

Relationship Manager

    Title:  

Chief Financial Officer

[Signature Page to Amendment to Loan and Security Agreement dated as of
August 4, 2011]